Citation Nr: 1102418	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-21 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin disorder, 
to include as secondary to an undiagnosed illness.

2.  Entitlement to an effective date earlier than May 21, 2001, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to January 1992.  
This service included service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He had additional 
service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2002 and June 2003 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that respectively 
declined to reopen the Veteran's claim of entitlement to service 
connection for a skin disorder and granted service connection for 
PTSD, effective May 21, 2001.  

In July 2010, the Veteran testified before the Board at a hearing 
that was held at the RO.  A transcript of that hearing is of 
record.

The issue of entitlement to service connection for a skin 
disorder, to include as secondary to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder was 
initially denied in a July 1994 rating decision.  The RO declined 
to reopen the claim in a September 1997 rating decision.  The 
Veteran was notified of those decisions, but did not perfect an 
appeal of either decision.

2.  The evidence received since the September 1997 rating 
decision is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is also 
material because it includes some evidence which is not 
cumulative or redundant, and which is so significant that it must 
be considered in order to fairly decide the merits of the claim.

3.  The Veteran served on active duty with the 88th Supply & 
Service Battalion from July 1991 to January 1992.  

4.  The Veteran's initial claim for service connection for PTSD 
was filed at the RO on November 30, 1998.  

5.  Service connection for PTSD was denied in a July 1999 rating 
decision.  The Veteran was notified of that decision but did not 
perfect an appeal.

6.  The Veteran filed an application to reopen his claim of 
entitlement to service connection for PTSD on May 21, 2001.  

7.  In conjunction with the Veteran's application to reopen his 
claim for service connection for PTSD, the RO obtained the report 
of operational activities of the 88th Supply & Service Battalion 
for the period from September 1991 to December 1991.  This report 
verified the Veteran's reported PTSD stressor of seeing dead 
bodies insofar as his reported stressor was consistent with the 
process of clearing battle fields in the aftermath of Operation 
Desert Shield/Storm.

8.  In a June 2003 rating decision, the RO granted service 
connection for PTSD, effective May 21, 2001.

9.  At the time the July 1999 rating decision became final, the 
report of operational activities of the 88th Supply & Service 
Battalion was not of record.




CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the claim of 
entitlement to service connection for a skin disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder, to include as 
secondary to an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2000).

3.  The criteria for an earlier effective date of November 30, 
1998, for the grant of service connection for PTSD, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(c), 3.160(c), 19.113, 19.114, 19.118 (1998), 
38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the Veteran.

New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to 
service connection for a skin disorder in a July 1994 rating 
decision.  The RO found that there was no probative evidence 
demonstrating that the Veteran's skin disorder first manifested 
during, or was otherwise related to his active service, and the 
claim was denied.  The Veteran did not file a timely appeal of 
the 1994 decision and it became final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  

In September 1997 and July 1998 rating decisions, the RO declined 
to reopen the Veteran's claim.  The Veteran was informed of the 
September 1997 decision but failed to perfect an appeal.  Thus, 
the September 1997 decision became final because the Veteran did 
not file a timely appeal of the decision.  The RO determined that 
the Veteran similarly failed to file an appeal of the July 1998 
decision and that it also became final.  The Board concludes, 
however, that the finality of the 1998 decision merits 
discussion. 

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

In February 1999, the Veteran submitted a timely notice of 
disagreement with the July 1998 denial of his application to 
reopen his claim for service connection for a skin disorder.  
38 U.S.C.A. § 7105(b)(1).  In response to this notice of 
disagreement, the RO issued a statement of the case.  Notice of 
the statement of the case was mailed to the Veteran on July 19, 
1999.  In correspondence received from the Veteran on August 5, 
1999, the Veteran requested that his claim for service connection 
for a skin disorder be reopened.  He additionally disagreed with 
the recent denial of an unrelated claim for service connection.  
Finally, the Veteran requested a personal hearing.  The Veteran's 
request for a hearing went unanswered by the RO.

Although it is unclear from the Veteran's correspondence for 
which issue he was requesting the personal hearing, due process 
required, at the very least, clarification of the Veteran's 
hearing request.  See 38 C.F.R. §§ 3.103(c)(1); see also 
20.904(a)(3) (2010).  Additionally, as the Veteran was informed 
of his right to request a personal hearing in connection with the 
mailing of the statement of the case, it appears to the Board 
that the Veteran, in requesting a personal hearing, may have been 
attempting to file a substantive appeal of the denial of his 
claim.  Given the due process violation in failing to accord the 
Veteran a personal hearing, or at the very least, clarify his 
request for a hearing, and that his request for a personal 
hearing may reasonably be construed as a substantive appeal of 
the July 1998 decision, the Board concludes that the July 1998 
decision was not final and his March 1998 application to reopen 
the claim remains pending.  Accordingly, the issue before the 
Board is whether new and material evidence has been received 
since the September 1997 rating decision, the last final 
decision, such that the claim may be reopened.

In this regard, although the RO declined to reopen the previously 
denied claim, the Board must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The claim for service connection for a skin disorder may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  As explained above, the 
application to reopen this claim was received in March 1998.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, and 
which by itself, or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  

The definition of new and material evidence has been changed, but 
the latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 2001.  
Thus, the change does not apply to the instant case because the 
claim to reopen was received before that date.  66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2010).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
September 1997 consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's own 
statements.  The RO found that although there was evidence 
demonstrating current diagnoses of a skin disorder, there was no 
probative evidence demonstrating that the skin disorder was 
related to the Veteran's active service, and service connection 
for a skin disorder was therefore not warranted.  

Evidence received since the September 1997 decision includes 
additional VA clinical records which show that the Veteran 
continued to receive treatment for a skin disorder.  These 
records show that as a result of biopsy, the diagnosis of his 
skin disorder has been refined since he underwent VA examination 
in June 1994.   These records also show that the Veteran reported 
chronic skin problems since his service in the Persian Gulf.

Additionally received evidence also includes the Veteran's 
statements, in written form and in July 2010 testimony before the 
Board, wherein he provided additional details regarding the 
incurrence of skin problems in service, and of his continuous 
symptoms since service.

The Board finds that the additionally submitted clinical records 
and lay statements constitute evidence that is both new and 
material.  The records suggest that the Veteran's skin disorder 
has been present since his active service, and the Veteran's 
statements demonstrate that his symptoms have been persistent 
since he was in the Persian Gulf.  The Veteran provided 
additional details regarding his in-service symptoms and those he 
has experienced since his separation from service that were not 
of record at the time of the prior final decision on this issue.  
See Shade v. Shinseki, 2010 WL 4300776, *9 (Nov. 2, 2010).  The 
notations in the records have been presumed credible for the 
purpose of determining whether to reopen the claim.  

The new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, bears directly and 
substantially upon the specific matter under consideration, and 
is so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection for a skin 
disorder is reopened.  
Effective Date

The Veteran asserts that he is entitled to an earlier effective 
date of service connection for his PTSD because his PTSD has been 
determined to be related to stressors he experienced on active 
duty.  Although he has not alleged that the July 1999 rating 
decision that denied his original claim for service connection 
for PTSD was clearly and unmistakably erroneous in failing to 
grant service connection, he asserts that because his PTSD has 
been determined to be service-related, the proper effective date 
of service connection is November 30, 1998, the date he filed his 
original claim for service connection.  

In July 2010 testimony before the Board, the Veteran argued that 
the July 1999 rating decision was not final, based upon his 
submission of correspondence that should have been construed as a 
substantive appeal of the July 1999 rating decision, rendering 
his original appeal still pending.  Specifically, the Veteran 
asserted that in January and August 2000, in response to the 
January 2000 statement of the case, he submitted VA Forms 9 
requesting personal hearings.  He stated that although he had not 
signed these documents, his requests for hearings should have 
been interpreted as a substantive appeal of the decision.  
Despite the Veteran's contentions regarding his submission of 
these documents, a review of the record fails to show that these 
documents were submitted.  As explained more fully below, 
however, the Board finds that July 1999 rating decision was not a 
final decision, although not for the reasons advanced by the 
Veteran and his representative.

The Veteran's initial claim for service connection for PTSD was 
filed at the RO on November 30, 1998.  This claim was denied in a 
July 1999 rating decision.  The Veteran did not file a VA Form 9, 
or statement which could be interpreted as a substantive appeal 
of the decision.  Had VA received correspondence that could be 
interpreted as a substantive appeal, that correspondence would 
have been filed in the Veteran's claims folder.  There is no 
evidence in this case to rebut this presumption of regularity.  
Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption 
of regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must be 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
As a substantive appeal was not received, the July 1999 decision 
became final on July 19, 2000, one year after the notice of the 
rating decision denying the claim was mailed.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 3.104, 20.302(b) (2010).  The Veteran's 
failure to file a timely substantive appeal constituted the 
abandonment of his November 1998 claim for service connection.  
38 C.F.R. § 3.158 (2010).

Where a prior claim has been abandoned, the Veteran must file a 
new claim, and the effective date of service connection will not 
be earlier than the date of the receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 
3.400(b).

The Veteran filed to reopen his claim for service connection for 
PTSD on May 21, 2001.  Service connection subsequently was 
granted, effective May 21, 2001.  Because the effective date of 
service connection may not be earlier than the date of the 
receipt of the new claim, the RO assigned the earliest possible 
effective date for its grant of the reopened claim.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  

However, in this case, in conjunction with the Veteran's 
application to reopen his claim for service connection for PTSD, 
the RO obtained the report of operational activities of the unit 
to which the Veteran was attached, the 88th Supply & Service 
Battalion, for the period from September 1991 to December 1991.  
The report of operational activities demonstrated that the 
Veteran's unit was responsible for clearing battle fields in the 
aftermath of Operation Desert Shield/Storm, and verified the 
Veteran's reported PTSD stressor of seeing dead bodies, insofar 
as the reported stressor was consistent with the process of 
clearing battle fields in the aftermath of Operation Desert 
Shield/Storm.

At the time the July 1999 rating decision became final, the 
report of operational activities of the 88th Supply & Service 
Battalion was not of record.  The RO's June 2003 decision 
granting service connection was based, in part, on these newly 
discovered service department records.

As the newly received service records were relevant to the 
previously denied claim in that they verified the Veteran's 
reported stressors, an element of significance in determining 
entitlement to service connection for PTSD, and because the 
records were not of record at the time of the last final denial 
of the claim, the Veteran was entitled to consideration of his 
claim on the merits, as opposed to on a new and material evidence 
basis.  38 C.F.R. § 3.156(c)(1) (2010).  

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or 
in part on the records identified by 38 C.F.R. § 3.156(c)(1) is 
effective on the date entitlement arose or the date VA received 
the previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of 38 C.F.R. § 3.156 
applicable to the previously decided claim.  38 C.F.R. § 
3.156(c)(3).

When the Veteran filed his initial claim for service connection 
for PTSD on November 30, 1998, the Veteran indicated that he was 
undergoing treatment for symptoms associated with PTSD.  Clinical 
records demonstrating that he was then undergoing treatment for 
PTSD, however, are not of record.  A June 1997 record shows that 
he was referred for mental health evaluation for PTSD but it is 
not clear whether the Veteran underwent mental health evaluation 
in connection with that referral.  On VA psychiatric examination 
in January 1999, the examiner declined to render a diagnosis of 
PTSD, noting, despite the Veteran's report of current PTSD 
treatment, that he did not have any psychological testing data 
available for review, and did not consider psychological testing 
to be indicated at that time.  The earliest clinical evidence of 
a diagnosis of PTSD is a July 27, 1999, letter from the Veteran's 
treating psychiatrist.  In that letter, the physician stated that 
the Veteran had PTSD and that he was being treated for PTSD at 
the New Orleans, Louisiana, VA facility.  VA clinical records 
dated in September 1999 show that the Veteran was hospitalized 
for 6 weeks of inpatient treatment for PTSD.  The record of 
admission shows that he had been undergoing outpatient treatment 
for PTSD but did not show when he began treatment.  A January 
2000 letter from the Veteran's case manager shows that the 
Veteran had been in both outpatient and residential PTSD 
programs, but also does not indicate when he was initially 
diagnosed with PTSD.

The Board acknowledges that the evidence does not show a 
diagnosis of service-related PTSD until July 1999.  However, 
resolving all doubt in the Veteran's favor, the Board concludes 
that the Veteran met the criteria for a diagnosis of PTSD at the 
time of his November 30, 1998, claim for service connection.  VA 
records showing that the Veteran was referred for PTSD evaluation 
in June 1997, and subsequent records that show generally that he 
was undergoing treatment for PTSD prior to the January 1999 VA 
examination, in addition to evidence that as a whole shows that 
the Veteran consistently reported a PTSD stressor that has been 
verified, all support a conclusion that the Veteran had PTSD 
based upon a verified stressor at the time he filed his original 
claim for service connection.  Although the report of operational 
activities of the 88th Supply & Service Battalion was not of 
record at the time of the July 1999 decision, as a service 
record, it was constructively of record.  See 38 C.F.R. 
§ 3.156(c); see also Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  
Thus, because service records constructively of record verified 
the Veteran's reported PTSD stressor, and he met the criteria for 
a diagnosis of PTSD at the time he filed his claim for service 
connection, the Board concludes that he was entitled to service 
connection as of the date of the November 30, 1998, claim, and 
that an effective date of November 30, 1998, for the grant of 
service connection for PTSD, is therefore warranted.  




ORDER

New and material evidence has been received to reopen the claim 
for service connection for a skin disorder.  To that extent only, 
the appeal is granted.

An earlier effective date of November 30, 1998, for service 
connection for PTSD, is granted.


REMAND

Additional development is needed prior to further disposition of 
the Veteran's claim of entitlement to service connection for a 
skin disorder.

The Veteran asserts that he developed a chronic skin disorder 
while serving on active duty in the Persian Gulf.  He 
specifically contends that his skin disorder is related to 
exposure to hazardous chemicals.  In support of this assertion, 
he has submitted written statements and oral testimony regarding 
chemical exposure as a result of which he and his fellow 
servicemen had been required to dispose of their uniforms.  He 
states that since he was stationed in the Persian Gulf, he has 
experienced a rash on his upper extremities, back, chest, and 
buttocks.  Additionally, he periodically has black, blue, and red 
spots that appear on his proximal lower extremities.  

The Veteran's service treatment records do not demonstrate that 
he experienced skin problems in service.  However, the Veteran's 
testimony regarding the onset of skin problems in service is 
credible.  In addition, that testimony is competent.  Because he 
is not competent, however, to relate his in-service symptoms to 
any currently diagnosed skin disorder, or to in-service chemical 
exposure, and such relationship remains unclear to the Board, the 
Board finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lastly, the most recent VA records in the claims file are dated 
in November 2003. Because the Veteran has indicated that he has 
continued to receive regular treatment for his skin disorder 
since that time, the Board finds that there are additional VA 
treatment records pertinent to the claim that are outstanding.  
As these records are relevant, they should be obtained.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing him 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including 
the notice required under Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The letter should also inform him 
of what is needed to substantiate a claim 
of service connection as due to undiagnosed 
illness.

2.  Obtain and associate with the claims 
file records from the VA Medical Center in 
Alexandria, Louisiana, in addition to all 
other facilities identified by the Veteran, 
dated from November 2003 to the present.  
If any of the records are no longer on 
file, request them from the appropriate 
storage facility.  All attempts to secure 
those records must be documented in the 
claims folder.

3.  Schedule the Veteran for a 
dermatological examination for the purpose 
of ascertaining whether any current skin 
disease had its clinical onset during the 
Veteran's active service, or is otherwise 
related to his service.  The examiner 
should specifically offer an opinion as to 
whether the Veteran has a skin disorder due 
to an undiagnosed illness, or whether his 
complaints can be attributed to any known 
medical causation.   If the disorder is 
determined to be attributable to a known 
clinical diagnosis, the examiner should 
offer an opinion as to whether it is as 
likely as not (50% or greater chance) that 
any current skin disorder first manifested 
during his period of active service, or 
whether any current skin disorder is 
related to exposure to hazardous chemicals 
in service.  In rendering this opinion, the 
examiner should give consideration to the 
Veteran's statements regarding the in-
service skin irritations, and his report of 
continuity of symptoms in the years 
following his separation from service.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must indicate 
in the examination report that the claims 
file was reviewed.  The rationale for any 
opinions, with citation to relevant medical 
findings, must be provided.

4.  If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


